         Case 1:20-cv-02105-CJN Document 15 Filed 06/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
                                    )
                  Plaintiff,        )
v.                                  )                Case No. 20-cv-2105 (CJN)
                                    )
GENERAL SERVICES                    )
ADMINISTRATION, et al.              )
                                    )
                  Defendants.       )
____________________________________)


                               STIPULATION OF DISMISSAL

       The parties hereby stipulate to the dismissal of this action with prejudice under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), with each side to bear its own fees and costs.


Dated: June 29, 2021                                 Respectfully submitted,

                                                      /s/ Anne L. Weismann
                                                     Anne L. Weismann
                                                     (D.C. Bar No. 298190)
                                                     5335 Wisconsin Avenue, N.W.
                                                     Suite 640
                                                     Washington, D.C. 20015
                                                     Phone: 301-717-6610
                                                     Weismann.anne@gmail.com

                                                     Adam J. Rappaport
                                                     (D.C. Bar No. 479866)
                                                     Citizens for Responsibility and Ethics
                                                     in Washington
                                                     1331 F Street, N.W., Suite 900
Case 1:20-cv-02105-CJN Document 15 Filed 06/29/21 Page 2 of 2




                                  Washington, D.C. 20004
                                  Phone: (202) 408-5565
                                  arappaport@citizensforethics.org

                                  Attorneys for Plaintiff


                                  BRIAN D. NETTER
                                  Deputy Assistant Attorney General

                                  MARCIA BERMAN
                                  Assistant Branch Director

                                  /s/ Liam C. Holland
                                  Liam C. Holland (NY Bar No. 5580378)
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Tel.: (202) 514-4964
                                  Fax: (202) 616-8470
                                  Email: Liam.C.Holland@usdoj.gov

                                  Attorneys for Defendant




                              2
